DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richards (USPN 791649; cited on IDS filed 3/12/21).  Richards teaches the claimed process as evidenced at pg 1:42-52; pg 3:109-123; pg 4:25-28; and figs 1-7.
 	Regarding claim 1: (Currently Amended) A method for concentrically overmolding one or more gutta-percha materials onto one or more corresponding gutta-percha carriers in a number of stages (Richards: pg 1:42-52; pg 3:109-123; pg 4:25-28; and figs 1-7—each repeated overmolding process of Richards constitutes the number of stages), the method comprising:
 (a)    obtaining predetermined dimensions of the one or more gutta-percha materials (Richards: fluent material 17) to be overmolded onto one or more corresponding gutta-percha carriers (Richards: core 8);
(b)    for each stage:
 corresponding gutta-percha carriers; 
 	(ii) centrally positioning the one or more corresponding gutta-percha carriers in the one or more corresponding molds using one or more corresponding retractable pins (Richards: needles 3/4) such that the one or more corresponding gutta-percha carriers are eveniy spaced or substantially evenly spaced from inner wails of said cavities (Richards: pg 1:42-52; and figs 1-7);
 	(iii) concentrically overmolding the one or more gutta-percha materials onto the a predetermined portion of one or more corresponding gutta-percha carriers (Richards: pg 1:42-52; pg 3:109-123; pg 4:25-28; and figs 1-7);
(c)    moving the one or more overmolded corresponding gutta-percha carriers of step (b)(iii) to a subsequent stage (Richards: pg 4:25-28— each repeated overmolding process of Richards uses another carrier/core; it should be noted this overmolded corresponding gutta-percha carrier is removed from the mold.  Though Richards does not explicitly teach subjecting the overmolded corresponding gutta-percha carrier to a subsequent stage, it is inherent the molded golf ball must be further processed for consumer use such as painting, packaging, distribution, etc. These necessary additional steps constitute the claimed subsequent stage) ; and
 gutta-percha carriers of step(a)  to obtain 
 	Regarding claim 2:    (Original) The method according to Claim 1, wherein the number of stages is based on characteristics of the corresponding gutta-percha carriers said characteristics being selected from the group consisting of length, thickness and strength (Richards: each repeated overmolding process of Richards produces an article having gutta-percha over a core, wherein the dimensions and characteristic of the overmolding is predetermined as evidenced by the shape and size of the mold cavity) 

 	Regarding claim 4:  (Currently Amended) The method according to Claim 1, further comprising altering a shape and/or size of cavities of one or more corresponding molds through (i) retractably and/or (ii) manually changing the molds (Richards: pg 1:42-52; figs 1-7—retracting the needles, which are part of the mold, constitutes altering a shape and size of the mold cavity).

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richards (USPN 791649; cited on IDS filed 3/12/21).  Richards teaches the claimed process as evidenced at pg 1:42-52; pg 3:109-123; pg 4:25-28; and figs 1-7.
 	Regarding claim 15:  (Currently Amended) A method for overmolding one or more gutta-percha materials onto one or more corresponding gutta-percha carriers in a number of stages (Richards: pg 1:42-52; pg 3:109-123; pg 4:25-28; and figs 1-7—each 
(a)    obtaining predetermined dimensions of the one or more gutta-percha materials (Richards: fluent material 17) to be overmolded onto one or more corresponding gutta-percha carriers (Richards: core 8);
(b)    for each stage:
 	(i) providing one or more corresponding molds (Richards: molds 1/2) configured to receive one or more corresponding gutta-percha carriers;  the one or more molds having a shape and/or size of cavities  based on the obtained predetermined dimensions such that different shapes or portions of the carrier may be overmoided (Richards: molds 1/2 inherently have a shape and size that are based on the predetermined dimensions to accommodate different carriers);
 	(ii) overmolding the one or more gutta-percha materials onto the a predetermined portion of one or more corresponding gutta-percha carriers (Richards: pg 1:42-52; pg 3:109-123; pg 4:25-28; and figs 1-7);
(c)    moving the one or more overmolded corresponding gutta-percha carriers of step (b)(ii) to a subsequent stage (Richards: pg 4:25-28— each repeated overmolding process of Richards uses another carrier/core; it should be noted this overmolded corresponding gutta-percha carrier is removed from the mold.  Though Richards does not explicitly teach subjecting the overmolded corresponding gutta-percha carrier to a subsequent stage, it is inherent the molded golf ball must be further processed for consumer use such as painting, packaging, distribution, etc. These necessary additional steps constitute the claimed subsequent stage); and
one or more corresponding gutta-percha carriers of step (a) to obtain one or more overmolded gutta-percha carrier(Richards: each repeated overmolding process of Richards produces an article having gutta-percha over a core).

Claims 3 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's arguments filed 10/14/21 have been fully considered but they are not persuasive. Regarding the amendments to step (c) of independent claims 1 and 15, it should be noted this overmolded corresponding gutta-percha carrier is removed from the mold (pg 4:25-27).  Furthermore, though Richards does not explicitly teach subjecting the overmolded corresponding gutta-percha carrier to a subsequent stage, it is inherent the molded golf ball must be further processed for consumer use such as painting, packaging, distribution, etc.  These necessary additional steps constitute the claimed subsequent stage.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744